DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on December 27th, 2013 (JP2013-273330). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-10 and 14-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1, 6, and 7, these claims recite the limitations “adjacent surface” and “principal plane” and “cutting plane” which are unclear and render the claims indefinite. Specifically, it is unclear what the “adjacent surface” is adjacent to, as there is no point of reference and it appears to just be a normal surface of the glass plate just cut at an angle. Further, it is unclear what “principal plane” means in these claims as it is not exactly clear if the plane is a physical surface of the glass plate or if it is a mathematical plane corresponding to the glass plate somehow. Finally, it is generally unclear what “cutting plane” means in the context of this claim, as it appears to be a specific version of the “adjacent surface” but has no structure recited other than “an extension of a crack”. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “a surface”, “a main surface”, and “planar” respectively.
Regarding claims 17, this claim recites “the second principal plane” but there is not antecedent basis for this limitation in either claim 17 or 6, on which it depends. Appropriate correction is required.
Regarding claim 19, the claim recites “the first principal plane” but there is not antecedent basis for this limitation in either claim 19 or 6, on which it depends. Appropriate correction is required. 
Regarding claim 21, the claim recites “the first principal plane” and “the second principal plane” but there is not antecedent basis for these limitations in either claim 21 or 6, on which it depends. Appropriate correction is required. 
 
Regarding claims 2-5, 8-10, and 14-16, 18, 20, and 22-24, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bareman (US 2014/0036338 A1).
Regarding claim 1, Bareman teaches a glass plate comprising: 
an adjacent surface that intersects a principal plane at an obtuse angle, the adjacent surface being at least at an outer edge of the glass plate (See, e.g., Figs. 40B which shows two angled surfaces meeting upper and lower surfaces of the glass plate at obtuse angles, the two angled surfaces being the outer edge of the glass plate in that area), 
wherein: 
the adjacent surface is a cutting plane formed by an extension of a crack (See, e.g., Fig. 40B and paragraph [0178] which explains that a laser makes the channels in the substrate, and note that “an extension of a crack” is how lasers make channels in this way, so this limitation is met), and the adjacent surface forms a diffraction grating including at least one of a Wallner line and an Arrest line (See, e.g., Fig. 40B and paragraph [0178] which explains how the lasers can create complex edge profiles and note that the features of a Wallner/Arrest line & grating are inherent to this process).
Bareman lacks an explicit disclosure wherein the adjacent surface has an arithmetic average roughness Ra described in JISBO601 of less than or equal to 100 nm, measured in an evaluation length of 0.4 mm.
However, the average roughness of the adjacent surface corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the roughness of the surface impacts the manufacturing process at least in the step of polishing the surface, per paragraph [0178] and also impacts the amount of material that must be removed in the seaming process. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the average roughness of the adjacent surface to be within the claimed range for the purpose of reducing the amount of polishing required in the manufacturing process and reducing the amount of material that must be removed during seaming.
Regarding claim 2, Bareman teaches the device set forth above and further teaches wherein the at least one of the Wallner line and the Arrest line is arranged along at least a part of an outer edge of the glass plate (Note that this limitation is necessarily met as the adjacent surface corresponds to the outer edge of the plate as cited above).
Regarding claim 3, Bareman teaches the device set forth above and further teaches wherein, when the glass plate is viewed in a direction perpendicular to the principal plane, the at least one of the Wallner line and the Arrest line is curved (Note that this limitation is necessarily met as the laser process used to make the cracks works in pulses that create lines similar to the ones shown in applicant’s Fig. 2).
Regarding claim 4, Bareman teaches the device set forth above but lacks an explicit disclosure wherein at least a part of the diffraction grating is formed of at least one of the Wallner lines arranged with an equal pitch and the Arrest lines arranged with an equal pitch.
However, the pitch of the lines corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the pitch of the lines impacts how many lines can be created and the optical properties of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch of the lines equal for the purpose of optimizing the optical performance of the device.
Regarding claim 5, Bareman teaches the device set forth above and further teaches wherein the adjacent surface is the cutting plane formed by scanning a laser beam along at least a part of an outer edge of the glass plate (See, e.g., paragraph [0178] which explains this).
Regarding claim 6, Bareman teaches a method of processing a glass plate comprising: 
a step of forming, in the glass plate, an adjacent surface that intersects a principal plane of the glass plate at an obtuse angle (See, e.g., Figs. 40B which shows two angled surfaces meeting upper and lower surfaces of the glass plate at obtuse angles, the two angled surfaces being the outer edge of the glass plate in that area) by locally heating the glass plate by irradiation of a laser beam, and by displacing a position where the laser beam is irradiated (See, e.g., paragraph [0178] which explains this), 
wherein: 
the adjacent surface is a cutting plane formed by an extension of a crack (See, e.g., Fig. 40B and paragraph [0178] which explains that a laser makes the channels in the substrate, and note that “an extension of a crack” is how lasers make channels in this way, so this limitation is met), and the adjacent surface forms a diffraction grating including at least one of a Wallner line and an Arrest line (See, e.g., Fig. 40B and paragraph [0178] which explains how the lasers can create complex edge profiles and note that the features of a Wallner/Arrest line & grating are inherent to this process).
Bareman lacks an explicit disclosure wherein the adjacent surface has an arithmetic average roughness Ra described in JISBO601 of less than or equal to 100 nm, measured in an evaluation length of 0.4 mm.
However, the average roughness of the adjacent surface corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the roughness of the surface impacts the manufacturing process at least in the step of polishing the surface, per paragraph [0178] and also impacts the amount of material that must be removed in the seaming process. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the average roughness of the adjacent surface to be within the claimed range for the purpose of reducing the amount of polishing required in the manufacturing process and reducing the amount of material that must be removed during seaming.
Regarding claim 7, Bareman teaches a method of processing a glass plate comprising: 
a step of simultaneously forming, in the glass plate, a first adjacent surface that intersects a principal plane of the glass plate at an obtuse angle and a second adjacent surface that intersects a second principal plane of the glass plate at an obtuse angle (See, e.g., Figs. 40B which shows two angled surfaces meeting upper and lower surfaces of the glass plate at obtuse angles, the two angled surfaces being the outer edge of the glass plate in that area) by locally heating the glass plate by irradiation of a laser beam, and by displacing a position where the laser beam is irradiated (See, e.g., paragraph [0178] which explains this), 
wherein: 
each of the first adjacent surface and the second adjacent surface is a cutting plane formed by an extension of a crack (See, e.g., Fig. 40B and paragraph [0178] which explains that a laser makes the channels in the substrate, and note that “an extension of a crack” is how lasers make channels in this way, so this limitation is met), and the adjacent surface forms a diffraction grating including at least one of a Wallner line and an Arrest line (See, e.g., Fig. 40B and paragraph [0178] which explains how the lasers can create complex edge profiles and note that the features of a Wallner/Arrest line & grating are inherent to this process).
Bareman lacks an explicit disclosure wherein the adjacent surface has an arithmetic average roughness Ra described in JISBO601 of less than or equal to 100 nm, measured in an evaluation length of 0.4 mm.
However, the average roughness of the adjacent surface corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the roughness of the surface impacts the manufacturing process at least in the step of polishing the surface, per paragraph [0178] and also impacts the amount of material that must be removed in the seaming process. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the average roughness of the adjacent surface to be within the claimed range for the purpose of reducing the amount of polishing required in the manufacturing process and reducing the amount of material that must be removed during seaming.
Regarding claim 8, Bareman teaches the device set forth above and further teaches wherein the adjacent surface is a curved surface such that, when the adjacent surface is viewed in cross-section, the adjacent surface is an arc (Note that the claim does not require a curvature or a specific arc shape, and so the general C shape of the adjacent surfaces and edge surface create a general curved arc made of lines, meeting this limitation).
Regarding claim 9, Bareman teaches the method set forth above and further teaches wherein the adjacent surface is formed to be a curved surface such that, when the adjacent surface is viewed in cross-section, the adjacent surface is an arc (Note that the claim does not require a curvature or a specific arc shape, and so the general C shape of the adjacent surfaces and edge surface create a general curved arc made of lines, meeting this limitation).
Regarding claim 10, Bareman teaches the method set forth above and further teaches wherein each of the first adjacent surface and the second adjacent surface is formed to be a curved surface such that, when the respective adjacent surface is viewed in cross-section, the respective adjacent surface is an arc (See, e.g., paragraph [0179] which explains the channels can be curved, and note that given the cross section of Fig. 40B, curved channels would meet this limitation).
Regarding claim 14, Bareman teaches the device set forth above and further teaches wherein an angle between the adjacent surface and the principal plane is greater than 135° (See, e.g., Fig. 40B and note that there are necessarily two angles between the surface and plane, creating a 360 degree circle, and as the angle is clearly not 180 degrees, one of the two angles between the surface and plane is necessarily higher than 135 degrees).
Regarding claim 15, Bareman teaches the method set forth above and further teaches wherein an angle between the adjacent surface and the principal plane is greater than 135° (See, e.g., Fig. 40B and note that there are necessarily two angles between the surface and plane, creating a 360 degree circle, and as the angle is clearly not 180 degrees, one of the two angles between the surface and plane is necessarily higher than 135 degrees).
Regarding claim 16, Bareman teaches the method set forth above and further teaches wherein an angle between the first adjacent surface and the first principal plane is greater than 135°; and an angle between the second adjacent surface and the second principal plane is greater than 135°  (See, e.g., Fig. 40B and note that there are necessarily two angles between the surface and plane, creating a 360 degree circle, and as the angle is clearly not 180 degrees, one of the two angles between the surface and plane is necessarily higher than 135 degrees. Note this is true for both adjacent surfaces).
Regarding claims 17 and 18, Bareman teaches the method set forth above and further teaches wherein locally heating the glass plate by irradiation of the laser beam comprises irradiating so that the laser beam passes through the glass plate from the first principal plane to the second principal plane (Note that as the cuts extend through the entire glass plate as shown in Fig. 40B this is necessarily true).
Regarding claims 19 and 20, Bareman teaches the method set forth above and further teaches spraying a cooling gas onto the first principal plane while locally heating the glass plate by irradiation of the laser beam (See, e.g., paragraph [0148] which explains this).
Regarding claims 21 and 22, Bareman teaches the method set forth above and further teaches spraying a cooling gas onto the first principal plane and the second principal plane while locally heating the glass plate by irradiation of the laser beam (See, e.g., paragraph [0148] which explains this).
Regarding claims 23 and 24, Bareman teaches the method set forth above and further teaches wherein the laser beam has an asymmetrical cross-sectional shape or an asymmetrical intensity distribution in cross-section (Note that the laser beam is not a static object, it is a series of pulses of energy, and so at any given instant of time the beam has an asymmetrical intensity distribution, meeting this limitation).

Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection which include both 112 rejections and case law rejections that had not been made before. Note that applicant’s arguments are primarily directed at Oku and the combination with Bareman, and Oku is no longer being used as prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872              


/MARIN PICHLER/Primary Examiner, Art Unit 2872